DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is incomplete; “a wider web portion” relative to what?
The remaining claims are rejected solely because they depend from a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wennian.
Wennian discloses an extruded polymer sheet (see marked up Figure below) comprising: a central webbing portion defining a plurality of primary openings and a flat webbing plane; and two margin portions extending along opposite edges of the extruded polymer sheet on
either side of the central webbing portion along a length of the extruded polymer sheet, each margin portion defining a plurality of secondary openings, wherein the primary openings and the secondary openings are arranged in lines across a width of the extruded polymer sheet, the lines being repeated along the length of the extruded polymer sheet to generate a longitudinally and laterally extending array.


    PNG
    media_image1.png
    748
    799
    media_image1.png
    Greyscale

Claim(s) 1,2,5-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gaffney et al. (US 3917889).
Gaffney et al. discloses an extruded polymer sheet (col. 9 and Fig. 12) comprising:
a central webbing portion (see marked up Figure below) defining a plurality of primary openings and a flat webbing plane;
a first margin portion and a second margin portion, the first margin portion and the
second margin portion respectively extending along opposite longitudinal edges of the extruded polymer sheet on either side of the central webbing portion along a length of the extruded polymer sheet, each of the first margin portion and the second margin portion defining a respective plurality of secondary openings (see marked up Figure below); and
a first intermediate portion and a second intermediate portion, the first intermediate
portion extending between the first margin portion and the central webbing portion and the second intermediate portion extending between the second margin portion and the central webbing portion (see marked up Figure below).
Re claim 5, wherein each of the first intermediate portion and the second intermediate portion is free of openings (see marked up Figure below).
Re claim 6, wherein the primary openings have substantially a same shape (see marked up Figure below).
Re claim 7, wherein adjacent ones of the primary openings are approximately equally spaced apart from each other (see marked up Figure below).
Re claim 8, wherein the primary openings are arranged in a regular array (see marked up Figure below).
Re claim 9, wherein the secondary openings have substantially a same shape (see marked up Figure below).
Re claim 10, wherein the secondary openings respectively defined by the first margin portion and the second margin portion are arranged in a respective regular array (see marked up Figure below).
Re claim 11, wherein the respective regular array of secondary openings in each margin portion is substantially the same so that, when either the first margin portion or the second margin portion overlaps with an additional margin portion on an additional and separate extruded polymer sheet, at least two of the secondary openings are
aligned (see marked up Figure below).
Re claim 12, wherein the first margin portion and the second margin portion are parallel with the flat webbing plane (see marked up Figure below).



    PNG
    media_image2.png
    411
    576
    media_image2.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3,4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (US 3917889) in view of Leslie or Bailey Kilmer (US 1939306, 1931881, 1894592).
Gaffney et al. discloses the invention substantially as claimed.  However, Gaffney et al. is silent about, wherein each of the first intermediate portion and the second intermediate portion defines a respective elongate crease between the central webbing portion and a respective one of the first margin portion and the second margin portion.
Leslie, Bailey and Kilmer all teach each of the first intermediate portion and the second intermediate portion defines a respective elongate crease (6, f, 9) between the central webbing portion and a respective one of the first margin portion and the second margin portion.  It would have been considered obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Gaffney et al. to include creases along the intermediate portions as taught by any of Leslie or Bailey or Kilmer since such a modification enables the sheet to meet the contour of the surface it is being placed on. 
Re claim 4, wherein each respective elongate crease is parallel to the longitudinal edges of the extruded polymer sheet (see Fig. 1, Fig. 6 and Fig. 1).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (US 3917889) in view of Wennian.
Gaffney et al. discloses the invention substantially as claimed.  However, Gaffney et al. is silent about, wherein the extruded polymer sheet comprises a plurality of webbing portions, and wherein adjacent webbing portions are separated by a wider web portion extending between the first margin portion and the second margin portion. Wennian teaches wherein the extruded polymer sheet comprises a plurality of webbing portions, and wherein adjacent webbing portions are separated by a wider web portion extending between the first margin portion and the second margin portion (see marked up Figure above).  It would have been considered obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Gaffney et al. to have 
the extruded polymer sheet comprises a plurality of webbing portions, and wherein adjacent webbing portions are separated by a wider web portion extending between the first margin portion and the second margin portion as taught by Wennian since such a modification provides the desired strength of the polymer sheet.
Re claim 14, the combination of references above yield, wherein the wider web portion, the plurality of webbing portions, the first margin portion, and the second margin portion are parallel and/or coplanar.
Re claim 15, It would have been considered obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to further modify Gaffney et al. (as modified above) to have the extruded polymer sheet comprises wherein a dimension of the wider web portion is greater than a largest dimension of the primary openings since such a modification provides the desired strength of the polymer sheet.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (US 3917889) in view of British document (GB 1113423).
Gaffney et al. discloses the invention substantially as claimed.  However, Gaffney et al. is silent about, wherein the primary openings have a first shape that is different from a second shape of the secondary openings.  British document teaches wherein the primary openings have a first shape that is different from a second shape of the secondary openings (see Figs. 4a-8b).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaffney et al. (as modified above) to have the primary openings have a first shape that is different from a second shape of the secondary openings as taught by  British document since such a modification provides the desired strength of the polymer sheet.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. ‘889 in view of Anderson et al. (US 5096335).
Gaffney et al. discloses the invention substantially as claimed.  However, Gaffney et al. 
is silent about the polymer sheet comprises any of polypropylene, polyethylene, low-density polyethylene, medium-density polyethylene, high-density polyethylene, polymers of olefins, acrylonitrile butadiene styrene (ABS), polycarbonate, or amorphous polymers.  Anderson et al. teaches a polymer sheet comprising polypropylene (see abstract).  It would have been considered obvious to one of ordinary skill in the art
before the effective filing date of the claimed invention to modify Gaffney et al. to have the polymer sheet comprise polypropylene as taught by Anderson et al. since such a modification provides a light and flame resistant structure.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. ‘889 in view of Jacoby or Mercer et al. (US 20070172613, 4743486)
Gaffney et al. discloses the invention substantially as claimed.  However, Gaffney et al. 
is silent about wherein the extruded polymer sheet has a thickness in a range of about 1 mm to about 12 mm.  Jacoby and Mercer et al. both teach wherein the extruded polymer sheet has a thickness in a range of about 1 mm to about 12 mm (see para 0130-0136, col. 6 line 10+). It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gaffney et al. to have the extruded polymer sheet have a thickness in a range of about 1 mm to about 12 mm as taught by either  Jacoby and Mercer et al. since such a modification provides the desired strength.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (US 3917889).
With regards to claim 20, the recited method steps called for in claim 20 are considered obvious in view of producing a polymer sheet as taught by Gaffney et al. above
Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
8/26/2022